201 F.2d 371
ST. REGIS PAPER COMPANY, Appellant,v.LOUISVILLE & NASHVILLE RAILROAD COMPANY, Appellee.
No. 14066.
United States Court of Appeals Fifth Circuit.
February 9, 1953.

Appeal from the United States District Court for the Northern District of Florida; Dozier A. DeVane, Judge.
J. McHenry Jones, Pensacola, Fla., Jones & Harrell, Pensacola, Fla., for appellant.
J. E. D. Yonge (of Yonge, Beggs & Lane), Pensacola, Fla., for appellee.
Before HUTCHESON, Chief Judge, and STRUM and RIVES, Circuit Judges.
PER CURIAM.


1
For the reasons well stated in the opinion of the District Court reported as Louisville & N. R. Co. v. St. Regis Paper Company, 102 F. Supp. 713, the judgment is


2
Affirmed.